DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered. 
Claims 1-6, 8-10, 12-15, and 21-22 are currently being examined.
Drawings
The replacement drawing for Figure 6 filed 8/25/2022 is much clearer than the original Figure 6. However, upon closer inspection, the curves and values for boosted operation 98 and uncharged operation 96 are different than in the original Figure 6 such that the replacement drawing introduces new matter. For example, from point 1 to point 4 of uncharged operation 96 in the original Figure 6 follows a curve labeled 1.60 but in the replacement Figure 6 from point 1 to point 4 of uncharged operation 96 does not follow any curve.  The curves drawn and labeled on the replacement Figure 6 that extend from the base pressure line of 2 psia and extend up and curve toward the right do not correspond to the curves drawn and labeled in the original Figure 6. Therefore, the replacement drawing is not accepted and the original Figure 6 is unacceptable as having unclear lines and labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. No new matter should be entered.
Specification
Paragraphs 0052, 0086 and 0087 refer to Fig. 7, but there is no Fig. 7.  Any reference to Fig. 7 is believed to be in error for Fig. 6. Only para. 0015 refers to Fig. 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, 12-15 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 21 each recite the limitation "wherein the turbo-generator does not include a compressor separate from the compressor of the gas turbine engine" but this is not supported by the original disclosure, even though taken verbatim from original claim 7.  This recitation is found nowhere else in the original disclosure. Elected embodiment Species A shown in Figure 2 clearly shows compressor 58 connected to the turbo-generator 20 by shaft 69, and specification para. 0046 recites “turbine 40 of turbo-generator 20 may drive compressor 58 and/or expander 62, e.g., via shaft 69.”  As also shown in Fig. 2, gas turbine engine 18A includes compressor 24 which is a different and separate compressor than compressor 58. Even though the specification discusses the turbo-generator as receiving bleed air from the compressor 24 of the gas turbine engine, the specification and drawings repeatedly describe and show a mechanical connection via a shaft between the turbo-generator and compressor 58 which is separate from the compressor 24 of the gas turbine engine.
Therefore, given the other limitations of claims 1 and 21 and including the cited recitation above, one of ordinary skill in the art, as of the filing date, is not provided with reasonable clarity from the specification and drawings as a whole that Applicant was in possession of the invention as claimed including the recitation cited above. 
In regards to original claim 7 providing support, per MPEP 2163 I.A. Original Claims: “There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.”
Therefore, the above limitation causes claims 1 and 21 to fail to comply with the written description requirement and accordingly claims 1 and 21 are rejected.

Claims dependent upon claims 1 and 21 are also rejected under 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “at least one of a turbine of the turbo-generator or a turbine of the gas turbine engine is configured to drive a compressor of the air cycle cooling system” but claim 1 recites “the turbo-generator does not include a compressor separate from the compressor of the gas turbine engine” such that claim 2 is unclear as to whether or not a turbine of the turbo-generator of claim 1 can drive a compressor of claim 2 when the turbo-generator of claim 1 does not include a compressor. Therefore, the scope of claim 2 is indefinite.
Claim 13 recites “the combustor of the turbo-generator is configured to receive bleed air from a compressor of the second gas turbine engine at a same time as receiving the bleed air from the compressor of the first gas turbine engine” which is contradictory to the recitation in claim 1 “wherein the combustor is configured to receive the bleed air from the compressor of the gas turbine engine without being compressed by another compressor, expanded by an expander, or acted on by another mechanism that modifies the compression of the bleed air” since the pressure of (i.e. compression of) the bleed air from the first gas turbine engine would be modified by being combined with bleed air from a compressor of a second gas turbine engine. The recitation above in claim 13 is also contradictory to the recitation in claim 1 of “the turbo-generator does not include a compressor separate from the compressor of the gas turbine engine”  since a second gas turbine engine has a compressor separate from the compressor of the first gas turbine engine, such that the turbo-generator is fluidly coupled to or fluidly includes both a compressor of the first gas turbine engine and a separate compressor. Therefore, the scope of claim 13 is indefinite.
Claim 22 recites “high powered transient load” which is unclear as to how to determine what is “high powered” since no basis for comparison is provided in the claim.  This recitation is also unclear as to what is meant by a transient load since no other information is provided in the claim and the specification does not provide a definition.  Therefore, the scope of claim 22 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 12, 14-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerny 9534538.
Regarding independent claim 1, Cerny discloses
a propulsion, electrical generation, and cooling system comprising: 
a gas turbine engine (100 Fig. 1) including a compressor (102 Fig. 1) and a bleed air outlet (labeled in annotated Fig. 1) from the compressor, wherein the compressor is configured to compress a first fluid (air col 3 lines per 44-46), wherein a portion of the compressed first fluid is directed out of the bleed air outlet to define bleed air from the compressor (bleed line 116 in Fig. 1  permits the passage of airflow from compressor 102 and at least a portion of the air compressed in engine 100 may be selectively directed to bleed line 116 per col 3 lines 51-55 and 57-59); 
a turbo-generator (power turbine 204, burner 224, i.e. a combustor, generator 212 in Fig. 2; col 4 lines 39-42, col 5 lines 1-10; by definition per online Merriam-Webster dictionary a turbogenerator is an electric generator driven by a turbine) including a combustor (224 Fig. 2 col 5 lines 1-10), wherein the combustor is configured to receive the bleed air from the compressor of the gas turbine engine (bleed air is directed from compressor 102 to the combustor 224 via HP engine bleed line 218 as shown in Fig. 2 which may include all or a portion of the bleed line 116 of Fig. 1; col 4 lines 57-59) without being compressed by another compressor, expanded by an expander, or acted on by another mechanism that modifies the compression of the bleed air (bleed air flowing through high-pressure bleed line 218 to combustor 224 in Fig. 2 is not compressed by another compressor, expanded by an expander or acted on by another mechanism that modifies the compression of the bleed air when valve 216 on bypass line 236 is closed and no air flows through bypass line 236; col 4 lines 45-48) and combust a fuel with the bleed air (col 5 lines 6-8), wherein the turbo-generator comprised a generator (electrical motor-generator 212) configured to generate electrical energy (electrical motor-generator 212 may be configured to supply an electrical power output to the aircraft per col 6 lines 50-53) via the combustion of the fuel by the combustor (during operation combustor 224 may be ignited, combusting fuel and airflow to create a combustion airflow which may serve to motivate rotation of the power turbine 204 and thereby the primary shaft 214 per col 5 lines 6-10 and electrical motor-generator 212 may be rotationally fixed to primary shaft 214 per col 3 lines 39-42 and electrical motor-generator 212 may be configured to supply an electrical power output to the aircraft per col 6 lines 50-53), wherein the turbo-generator does not include a compressor separate from the compressor of the gas turbine engine (turbo-generator includes 204, 224 and 212 and is fluidly connected to compressor 102 of the gas turbine engine via combustor 224 receiving bleed air from 102, but the turbo-generator is not fluidly connected to a compressor which is not 102, i.e. the turbo-generator does not include a compressor separate from 102; the turbo-generator is connected to compressor 206 via shaft 214 but compressor 206 does not provide compressed air to combustor 224 when valve 216 on bypass line 236 is closed and no air flows through bypass line 236; Fig. 2 and col 4 lines 45-48); and 
an air cycle cooling system (labeled in annotated Fig. 2) configured to remove heat via an air cycle cooling process (heat is removed from warm air via at least heat exchangers 232, 242 of Fig. 2 per col 5 lines 21-24, 32-35, 62-63 and col 6 lines 1-4) wherein the air cycle cooling process is charged via the bleed air from the compressor (bleed air flow from compressor 102 and ambient air are provided to compressor 206 of the air cycle cooling system via bleed line 228 and ambient air line 234 where the bleed air from the bleed line 228 charges the ambient air from ambient air line 234 as shown in annotated Fig. 2 when both are supplied to compressor 206; col 5 lines 19-31).

    PNG
    media_image1.png
    732
    837
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    906
    1198
    media_image2.png
    Greyscale


Regarding claim 2, as best understood, Cerny further discloses at least one of (see 112(b) above, for examination purposes it is interpreted that claim 2 means a turbine of the turbo-generator of claim 1 can drive a compressor that is not the compressor of the gas turbine engine) a turbine (power turbine 204 Fig. 2) of the turbo-generator or a turbine of the gas turbine engine is configured to drive a compressor (206 Fig. 2) of the air cycle cooling system (compressor 206 is driven by power turbine 204 when the combustion airflow from combustor 224 is directed to power turbine 204 and motivates rotation of power turbine 204 which rotates primary shaft 214 and compressor 206 which is also fixed to primary shaft 214; col 5 lines 6-10 and col 4 lines 39-42).

Regarding claim 3, Cerny further discloses the air cycle cooling system is boosted and driven by at least one of the turbo-generator (power turbine 204 of the turbo-generator drives compressor 206 which boosts the air cycle cooling system by compressor 206 compressing the air supplied thereto and compressor 206 supplies this compressed air to heat exchanger 232 and the rest of the air cycle cooling system as shown in annotated Fig. 2) or the gas turbine engine.

Regarding claim 4, Cerny further discloses the compressor of the gas turbine engine comprises a first compressor (102 Fig. 1), wherein the air cycle cooling system includes a second compressor (206 Fig. 2) configured to compress a second fluid (ambient air) to increase a pressure of the second fluid from a first pressure (pressure of combined ambient air from ambient air line 234 with bleed air from bleed line 228 in Fig. 2) to a second pressure (pressure of airflow after being compressed by compressor 206), wherein the bleed air charges the second fluid to the first pressure (the bleed air is of higher pressure than the ambient air since compressor 102 has compressed ambient air flowing into gas turbine engine 100, and the bleed air raises the pressure of, i.e. charges, the ambient air from ambient air line 234 when the bleed air combines with the ambient air to arrive at the first pressure).

Regarding claim 5, Cerny discloses all that is claimed in claim 4 discussed above and further discloses the air cycle cooling system includes: 
a first heat exchanger (labeled in annotated Fig. 2) fluidically coupled to the second compressor (first heat exchanger fluidically connects with 206 in annotated Fig. 2), the first heat exchanger configured to remove heat from the second fluid at the second pressure (col 5 lines 43-48); 
an expander (first cooling turbine 208 Fig. 2) fluidically coupled to the first heat exchanger (208 is fluidically connected to first heat exchanger in annotated Fig. 2 as shown by flow arrows via another heat exchanger 232 downstream of the first heat exchanger and then via flow to 242 to 244 to 246 and back through 242 to outlet 254 which fluidically connects to 208), the expander configured to expand the second fluid from the first heat exchanger to remove work from the second fluid, wherein the work at least partially drives the second compressor (208 is also fixed to primary shaft 214 such that expansion of the second fluid through 208 causes 208 to rotate which also contributes to rotation of primary shaft 214 which in turn at least partially drives 208; col 4 lines 39-45); and 
a second heat exchanger (condenser 244 Fig. 22) fluidically coupled to the expander (244 is fluidically coupled to 208 as shown in annotated Fig. 2 by flow arrows), the second heat exchanger configured to remove heat from a third fluid (moisture in combined air flow is cooled, i.e. heat is removed from, and the moisture is condensed in condenser 244 per col 5 lines 52-53) via the second fluid (the combined air flow flows through 244 in a second pass through second pass inlet 262 and then out through second pass outlet 264 which cools the moisture as shown in Fig. 2 and per col 6 lines 25-33), and wherein the second heat exchanger is fluidically coupled to the second compressor (244 is fluidically coupled to 206 as shown in Fig. 2 by flow arrows).

Regarding claim 6, Cerny further discloses the combustor includes a fuel inlet (labeled in annotated Fig. 2) and a bleed air inlet (labeled in annotated Fig. 2), wherein the bleed air inlet is in fluid communication with the bleed air outlet from the compressor (via bleed line 218 of Fig. 2 which may include all or a portion of bleed line 116 of Fig. 1) wherein the combustor is configured to receive the bleed air via the bleed air inlet from the bleed air outlet of the gas turbine engine (bleed air from bleed air outlet of compressor 102 is received by combustor via bleed air inlet shown in annotated Fig. 2 and col 5 lines 1-4) and receive the fuel via the fuel inlet (combustor 224 receives fuel via a discrete fuel line 226 which connects to the fuel inlet as shown in annotated Fig. 2 and col 5 lines 10-11).

Regarding claim 9, Cerny further discloses a bleed air control valve (valve 216 on bleed air line 218 and labeled in annotated Fig. 2 and per col 4 lines 61-63) between the bleed air outlet and a bleed air inlet of the combustor (bleed air control valve is just upstream of bleed air inlet of combustor 224 as seen in annotated Fig. 2); and
a controller including control circuitry (201 Fig. 1; col 3 lines 66-67 to col 4 lines 1-30), wherein the controller is configured to adjust the bleed air control valve (controller 201 controls operation of engine 100 and system 200 and its various components per col 3 lines 66-67 to col 4 lines 1-2 and system 200 includes multiple valves 216 per col 4 lines 45-48 and controller 201 is programmed to perform or cause the performance of functions described herein per col 4 lines 3-10) to adjust an amount of the bleed air received by the combustor of the turbo-generator (the bleed air control valve limits or controls the airflow through the bleed line 218 per col 4 lines 61-63 which therefore adjusts an amount of the bleed air received by combustor 224 since combustor 224 is downstream of the bleed air control valve). 

Regarding claim 10, Cerny further discloses 
a first fuel supply (fuel supply 112 Fig. 1; col 3 lines 36-38) configured to supply the fuel to a combustor (fuel supply 112 supplies the fuel to fuel nozzles 110 which discharge an air-fuel mixture into combustor 104 in Fig. 1; col 3 lines 36-41) of the gas turbine engine, and 
a second fuel supply (discrete fuel line 226 in Fig. 2 is supplied with a fuel supply per col 5 lines 10-14) configured to supply the fuel to the combustor of the turbo-generator (discrete fuel line 226 provides the fuel to combustor 224 per col 5 lines 10-11), wherein the first fuel supply is configured to supply the fuel to the combustor of the gas turbine engine independent from the second fuel supply which supplies the fuel to the combustor of the turbo-generator by the second fuel supply (where independent per Oxford Lexico online dictionary means not connected with another or with each other; separate such that fuel supply 112 supplies the fuel to combustor 104 via fuel nozzles 110 which are separate from, i.e. independent from, discrete fuel line 226 which provides the fuel to combustor 224).

Regarding claim 12, Cerny further discloses the compressor of the gas turbine engine includes a high pressure stage (intermediate -pressure bleed through bleed line 228 comes from an intermediate pressure stage of compressor 102 which is a higher pressure stage compared to a low pressure stage) and a low pressure stage (since both intermediate-pressure and high pressure bleed lines direct bleed air from compressor 102, compressor 102 must have a low pressure stage for there to be an intermediate pressure stage since an intermediate pressure stage is between a low and a high pressure stage), wherein the bleed air that charges the air cycle cooling process is supplied from the high pressure stage (intermediate-pressure bleed air is supplied via bleed line 228 and charges the ambient air provided to the air cycle cooling process as shown in annotated Fig. 2).

Regarding claim 14, Cerny further discloses a vehicle (an aircraft per col 3 lines 23-25), wherein the gas turbine engine is configured to provide propulsion to the vehicle (the engine provides thrust or power such as during flight per col 1 lines 44-50).

Regarding claim 15, Cerny further discloses the vehicle comprises an aircraft (col 3 lines 23-25).

Regarding independent claim 21, Cerny discloses an aircraft (col 1 lines 16-19) comprising:
a propulsion, electrical generation, and cooling system comprising: 
a gas turbine engine (100 Fig. 1) including a compressor (102 Fig. 1) and a bleed air outlet (labeled in annotated Fig. 1) from the compressor, wherein the compressor is configured to compress a first fluid (air col 3 lines per 44-46), wherein a portion of the compressed first fluid is directed out of the bleed air outlet to define bleed air from the compressor (bleed line 116 in Fig. 1  permits the passage of airflow from compressor 102 and at least a portion of the air compressed in engine 100 may be selectively directed to bleed line 116 per col 3 lines 51-55 and 57-59); 
a turbo-generator (power turbine 204, burner 224, i.e. a combustor, generator 212 in Fig. 2; col 4 lines 39-42, col 5 lines 1-10; by definition per online Merriam-Webster dictionary a turbogenerator is an electric generator driven by a turbine) including a combustor (224 Fig. 2 col 5 lines 1-10), wherein the combustor is configured to receive the bleed air from the compressor of the gas turbine engine (bleed air is directed from compressor 102 to the combustor 224 via HP engine bleed line 218 as shown in Fig. 2 which may include all or a portion of the bleed line 116 of Fig. 1; col 4 lines 57-59) without being compressed by another compressor, expanded by an expander, or acted on by another mechanism that modifies the compression of the bleed air (bleed air flowing through high-pressure bleed line 218 to combustor 224 in Fig. 2 is not compressed by another compressor, expanded by an expander or acted on by another mechanism that modifies the compression of the bleed air when valve 216 on bypass line 236 is closed and no air flows through bypass line 236; col 4 lines 45-48) and combust a fuel with the bleed air (col 5 lines 6-8), wherein the turbo-generator comprises a generator (electrical motor-generator 212) configured to generate electrical energy (electrical motor-generator 212 may be configured to supply an electrical power output to the aircraft per col 6 lines 50-53) via the combustion of the fuel by the combustor (during operation combustor 224 may be ignited, combusting fuel and airflow to create a combustion airflow which may serve to motivate rotation of the power turbine 204 and thereby the primary shaft 214 per col 5 lines 6-10 and electrical motor-generator 212 may be rotationally fixed to primary shaft 214 per col 3 lines 39-42 and electrical motor-generator 212 may be configured to supply an electrical power output to the aircraft per col 6 lines 50-53), wherein the turbo-generator does not include a compressor separate from the compressor of the gas turbine engine (turbo-generator includes 204, 224 and 212 and is fluidly connected to compressor 102 of the gas turbine engine via combustor 224 receiving bleed air from 102, but the turbo-generator is not fluidly connected to a compressor which is not 102, i.e. the turbo-generator does not include a compressor separate from 102; the turbo-generator is connected to compressor 206 via shaft 214 but compressor 206 does not provide compressed air to combustor 224 when valve 216 on bypass line 236 is closed and no air flows through bypass line 236; Fig. 2 and col 4 lines 45-48); and 
an air cycle cooling system (labeled in annotated Fig. 2) configured to remove heat via an air cycle cooling process (heat is removed from warm air via at least heat exchangers 232, 242 of Fig. 2 per col 5 lines 21-24, 32-35, 62-63 and col 6 lines 1-4) wherein the air cycle cooling process is charged via the bleed air from the compressor (bleed air flow from compressor 102 and ambient air are provided to compressor 206 of the air cycle cooling system via bleed line 228 and ambient air line 234 where the bleed air from the bleed line 228 charges the ambient air from ambient air line 234 as shown in annotated Fig. 2 when both are supplied to compressor 206; col 5 lines 19-31); and 
an electrical load configured to receive electrical energy from the generator of the turbo-generator while both the turbo-generator and the gas-turbine engine are in operation (per col 6 lines 51-53: The electrical motor-generator 212 may be configured to alternately supply (i.e., generate) a motive force input to the primary shaft 214 and an electrical power output to the aircraft; per col 8 lines 4-12: as the primary shaft 214 is rotated, an electrical power output may be induced at the electrical motor-generator 212; the auxiliary power mode may include one or more in-flight auxiliary power mode, a parked auxiliary power mode, and/or a starter power mode; generally, the in-flight auxiliary power mode(s) may be configured to supply an electrical power output while the aircraft engine 100 is operating (e.g., during flight)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Stieger et al. 20170106985.

Regarding claim 8, Cerny discloses all that is claimed in claim 1 discussed above and further discloses wherein the gas turbine engine includes a first exhaust outlet (labeled in annotated Fig. 1) and the turbo-generator includes a second exhaust outlet (222 in Fig. 2),
but Cerny is silent regarding wherein the first exhaust outlet and second exhaust outlet are fluidically coupled such that the first exhaust outlet and second exhaust outlet are combined into a single exhaust outlet.
Stieger teaches a gas turbine engine (labeled in annotated Fig. 2) includes a first exhaust outlet (25, 27 Fig. 2 para. 32) and a turbo-generator includes a second exhaust outlet (labeled in annotated Fig. 2), wherein the first exhaust outlet and second exhaust outlet are fluidically coupled such that the first exhaust outlet and second exhaust outlet are combined into a single exhaust outlet (airflow from the turbine 48 is exhausted to either the engine core nozzle 25 or the fan nozzle 27 per para. 32 resulting in the exhausts being fluidically coupled and combined into the single exhaust outlet labeled in annotated Fig. 2).

    PNG
    media_image3.png
    742
    780
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Cerny to have the first exhaust outlet and second exhaust outlet are fluidically coupled such that the first exhaust outlet and second exhaust outlet are combined into a single exhaust outlet as taught by Stieger as combining prior art elements (combining first and second exhaust outlets to be fluidically coupled and combined into a single exhaust outlet) according to known methods as taught by Stieger to yield predictable results (having exhaust gases combined and exhausted through a single outlet providing propulsive thrust; Stieger paras. 27 and 28). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . .[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).

Regarding claim 22, as best understood, Cerny discloses all that is claimed in claim 21 discussed above but is silent regarding the electrical load is a high powered transient load comprising one or more of a hydraulic drive system, a pneumatic drive system, a communication system, a directed energy system, a radar system, or a lift system.
Stieger teaches a gas turbine engine (labeled in annotated Fig. 2) and a turbo-generator (labeled in annotated Fig. 2). Stieger teaches the electrical generator 56 comprises an alternating current (AC) electrical generator which is electrically coupled to aircraft and engine electrical loads (see 112(b) above, for examination purposes these are interpreted as high powered transient loads since the voltage periodically changes from positive to negative and from negative to positive, and the direction of the current also periodically changes accordingly, i.e. is transient, in alternating current) such as fuel pumps, hydraulic fluid pumps (i.e. a hydraulic drive system), aircraft auxiliary systems, etc. (para. 33).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Cerny wherein the electrical load is a high powered transient load comprising one or more of a hydraulic drive system, a pneumatic drive system, a communication system, a directed energy system, a radar system, or a lift system as taught by Stieger as combining prior art elements according to known methods to yield predictable results, in this case having the electrical load receiving electrical energy from the generator of Cerny to be a high powered transient load comprising one or more of a hydraulic drive system taught by Stieger as providing power to a necessary aircraft or engine system. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Saunders et al. 20060059920.

Regarding claim 13, as best understood, Cerny further discloses the gas turbine engine includes a first gas turbine engine (100 Fig. 1).
Cerny is silent as best understood regarding the system further comprising a second gas turbine engine, wherein the combustor of the turbo-generator is configured to receive bleed air from a compressor of the second gas turbine engine at a same time as receiving the bleed air from the compressor of the first gas turbine engine (see 112(b) above, for examination purposes this limitation is interpreted as the combustor of the turbo-generator receives bleed air from a compressor of the second gas turbine engine at a same time as receiving the bleed air from the compressor of the first gas turbine engine without the combined bleed air being compressed by another compressor and the turbo-generator does not include a compressor separate from each of the compressors of the first and second gas turbine engines).
Saunders teaches an aircraft or multi-gas turbine engine system with a plurality of gas turbine engines where a supply of pressurized bleed air is required for an ancillary system (paras. 5, 17). Saunders teaches control valves are operated so that the flow rates of bleed air supplied from each of the engines is balanced and so that the pressure in the common distribution line is equal to the demand for bleed air (paras. 20-21).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Cerny to include a second gas turbine engine to provide additional motive power to the aircraft as combining prior art elements according to known methods (using multiple gas turbine engines on an aircraft) to yield predictable results (provide propulsive power to meet aircraft requirements). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).
It would have been further obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the invention of Cerny in view of Saunders to have the combustor of the turbo-generator configured to receive bleed air from a compressor of the second gas turbine engine at a same time as receiving the bleed air from the compressor of the first gas turbine engine as taught by Saunders because it is desirable that the air bled from each of the engines in an aircraft with a plurality of engines is matched with equal flow rates to avoid any one engine from supplying all the bleed air whilst the other engine(s) contributes little because otherwise there is a tendency for the amount of bleed air supplied from the engines to diverge; such difference in flow rates can arise due to differing engine performance or difference in the characteristics of individual regulating valves together with any differences in bleed air pipe length (Saunders para. 5).
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. Applicant argues Cerny fails to disclose or suggest the limitation “the turbo-generator does not include a compressor separate from the compressor of the gas turbine engine” which has been added to amended independent claim 1 and is in new independent claim 21. (This limitation was recited previously in claim 7 which is now canceled.)  As discussed in the 102 rejections above and in the Final Rejection filed 6/30/2022 of claim 7, Cerny’s Fig. 2 shows a turbo-generator (turbine 204, combustor 224 and generator 212) in which combustor 224 receives bleed air from gas turbine engine compressor 102 but the turbo-generator does not receive compressed air from a compressor separate from compressor 102.  Therefore, Cerny reads on the limitation of the turbo-generator does not include a compressor separate from the compressor of the gas turbine engine. 
Applicant argues Fig. 2 of Cerny shows compressor 206 is disposed on shaft 214 on which turbine 204 and generator 212 of the turbo-generator are also disposed and this compressor 206 is a separate compressor than the compressor 102 included in the gas turbine engine in Fig. 1, such that Cerny does not disclose “the turbo-generator does not include a compressor separate from the compressor of the gas turbine engine.” However, Fig. 2 of Cerny and Fig. 2 of the instant invention both show a turbo-generator mechanically connected via a shaft to a compressor which is a separate compressor from the compressor of the gas turbine engine, and both show the compressor which is separate from the compressor of the gas turbine engine does not provide compressed air to the combustor of the turbo-generator. 
Applicant’s arguments that Cerny does not read on this limitation has resulted in reconsideration of this limitation as failing to comply with the written description requirement which is discussed above in 112(a) rejections. If Applicant argues Cerny does not read on “the turbo-generator does not include a compressor separate from the compressor of the gas turbine engine” in claims 1 and 21, then the instant invention shown in Fig. 2, which clearly shows compressor 58 connected via shaft 69 to turbine 40 and generator 42 of turbo-generator 20, Applicant must mean instant invention Fig. 2 does not read on that limitation, and therefore the limitation is not supported by the original disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741